DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims:
1. A multifunctional kitchen cooking utensil, comprising an upper assembly (99) and a base (29) supporting the upper assembly; wherein the upper assembly comprises a handle (6), a primary connecting piece (2), a secondary connecting piece (21), and a tool piece (10), the handle being connected to upper ends of the primary connecting piece and the secondary connecting piece, the tool piece being detachably connected to lower ends of the primary connecting piece and the secondary connecting piece, the upper ends of the primary connecting piece and the secondary connecting piece being both provided with a pin hole (3), opposite open side surfaces of the pin hole being provided with a projection (55) receivable in a hole position (61) of the handle, the projection being received in the hole position and a screw (22) passing through the pin hole to fixedly connect the handle, the upper end of the primary connecting piece being bent and provided with a button (110), the lower ends of the primary connecting piece and the secondary connecting piece being provided with a hole slot (81), two ends of the tool piece being each provided with a circular pin (91) mated and engaged with the hole slot, two ends of the circular pin being provided with a protruded ring (51), and the protruded ring being engaged with a recessed ring arranged on an inner wall of the hole slot; wherein when the circular pin is inserted into the hole slot, the tool piece is movably connected to the lower ends of the primary connecting piece and the secondary connecting piece and is locked by engagement of the protruded ring and the recessed ring, the tool piece is locked to the lower ends of the primary connecting piece and the second connecting piece and received in the base, two sides of the base each protrude to define a protruded edge (11), a middle of the base is recessed to define a groove (111), the base is further provided with a cap opener (52), a lifted edge (36), a plateau (101), and diamond teeth (4), wherein the cap opener is arranged on a left end of the base, the lifted edge isgrind ginger.
2. The multifunctional kitchen cooking utensil according to claim 1, wherein the tool piece (10) interchangeably comprises one of a slicer (1 ), a grater (5), a noodle cutter (7), a potato granulator (8), and a garlic press (9); wherein two ends of each of the slicer, the grater, the noodle cutter, the potato granulator, and the garlic press are each provided with the 
3. The multifunctional kitchen cooking utensil according to claim 1, wherein a bottom of the hole slot is provided with a gap (112), the hole slot is resilient and compressible, when the circular pin is inserted into the hole slotthe two ends of the circular pin are aligned with two ends of the hole slot and compressed in the hole slot, such that the protruded ring is engaged within the recessed ring to fix the tool piece.

Specification:
In line 11 of the background, replace "scarify" with --clutter—
Pg. 2, ¶ 1, and pg. 5, ¶ 2, last line of each, replace "prepare grounded ginger to the groove" with --grind ginger—
Pg. 2, ¶ 1, ln. 18, and pg. 5, ¶ 2, ln. 18, replace “projecting” with –protruded—

Authorization for this examiner’s amendment was given by Attorney of Record Scott M. Tulino on 02/09/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Titze (DE 917145 C) is considered the closest prior art to the subject matter of claim 1.

Titze does not disclose a base or the tool piece being detachable; the pin hole having opposite open side surfaces provided with a projection receivable in a hole position of the handle, the projection being received in the hole position and passing through the pin by a screw to be fixedly connected to the handle; the lower end of the primary connecting piece and the secondary connecting piece being provided with a hole slot, two ends of the tool piece being each provided with a circular pin mated and engaged with the hole slot, two ends of the circular pin being provided with a protruded ring, and the protruded ring being engaged with a recessed ring arranged on an inner wall of the hole slot; wherein when the circular pin is inserted into the hole slot, the tool piece is movably connected to the lower ends of the primary connecting piece and the secondary connecting piece and is locked by engagement of the projecting ring and the recessed ring, the tool piece is locked to the lower ends of the primary connecting piece and the second connecting piece and received in the base; the base 
Baker (US 1,910,229 A) teaches a similar device that comprising a handle (1), and primary and secondary connecting pieces (6’s, fig. 3); the upper ends of the primary connecting piece and the second connecting piece being both provided with a pin hole (4), opposite open side surfaces of the pin hole being provided with a projection (9, figs. 2-3) received in a hole position of the handle (see fig. 2) and a screw (8) passing through the pin hole.
However, Baker, and the prior art as further exemplified by Baker (US 1,895,833 A), Yun (KR 2016-0087502 A), Seo (KR 20-0413047 Y1), Jackson et al. (GB 2,422,290 A), and Abele (EP 3,195,771 A1) fails to anticipate or render obvious in combination the following limitations of claim 1:
the lower end of the primary connecting piece and the secondary connecting piece being provided with a hole slot, two ends of the tool piece being each provided with a circular pin mated and engaged with the hole slot, two ends of the circular pin being provided with a protruded ring, and the protruded ring being engaged with a recessed ring arranged on an inner wall of the hole slot; wherein when the circular pin is inserted into the hole slot, the tool piece is movably connected to the lower ends of the primary connecting piece and the secondary connecting piece and is locked by engagement of the protruded ring and the recessed ring, the tool piece is locked to the lower ends of the primary connecting piece and the second connecting piece and received in the base; the base being provided with the cap opener, the lifted edge, and a plateau arranged on a lower end portion of the base and in contact with a table to prevent the upper assembly from rolling.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753